Citation Nr: 0409901	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-06 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis 
of the right knee, claimed as secondary to the service-connected 
shell fragment injury to the right knee.  

2.  Entitlement to an increased rating for the service-connected 
residuals of a shell fragment wound of the right knee, to include 
scars, foreign bodies and Osgood-Schlatter's disease, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to October 
1945.  

This appeal comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 RO decision.  

This appeal is being remanded to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.


REMAND

First, in regard to the veteran's claim of entitlement to service 
connection for degenerative arthritis the RO has not fully 
apprised the veteran of VA's redefined obligations, as contained 
in the Veterans Claims Assistance Act of 2000 (VCAA), signed into 
law on November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)).  For example, the VCAA requires VA to notify the veteran 
and his representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate his claim.  As part of the notice, VA is 
to specifically inform the veteran and his representative of which 
portion, if any, of the evidence is to be provided by the veteran 
and which part, if any, VA will attempt to obtain on behalf of the 
veteran.  The September 2003 RO notice letter sent to the veteran 
did not inform him of what the evidence must show to establish 
entitlement to service connection for degenerative arthritis of 
the right knee.  

Thus, on remand, the RO must ensure compliance with the notice and 
duty to assist provisions contained in the VCAA, and in its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), to include sending any 
additional letters to the veteran and obtaining any additional 
medical or other evidence, as deemed appropriate.  Specifically, 
the RO must ensure that the veteran has been notified of what 
information or evidence was needed from him and what the VA has 
done and will do to assist him in substantiating his claim for 
service connection for degenerative arthritis of the right knee.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the Board is also of the opinion that a VA examination 
relevant to the etiology of the degenerative arthritis of the 
right knee and relevant to the severity of all residuals of the 
veteran's service-connected shell fragment wound injury to the 
right knee is warranted in this case.  As to degenerative 
arthritis, a VA examiner in June 2001 reviewed the veteran's 
medical record and opined that it was a "stretch" to conclude that 
the veteran's tricompartmental right knee arthritis was the result 
of his injury in service.  Nevertheless, secondary service 
connection may be found when an established service-connected 
disability aggravates a nonservice-connected disorder, with 
compensation paid only for that degree of disability above and 
beyond the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The claims file does not 
currently include medical evidence addressing the question of 
aggravation and such should be addressed in a further VA 
examination.  

With respect to the veteran's rating claim, he was last examined 
in January 2001.  The examiners at that time did not clearly 
differentiate between the clinical findings that were and were not 
related to the service-connected shell fragment injury.  A 
contemporary VA examination is thus in order to clarify the nature 
and extent of all manifestations residual to the veteran's 
service-connected disability.  Prior to the examination, the RO 
should attempt to obtain any other additional pertinent treatment 
records indicated by the veteran.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to ensure that all 
notification and development action required by the VCAA and its 
implementing regulations is completed with respect to both claims 
in appellate status.  This includes advising the veteran as to the 
nature of the evidence needed to substantiate his claims; what 
specific evidence and information, if any, he is responsible for 
providing to VA; and, what evidence VA will obtain on his behalf.  
The RO should also assist the veteran in obtaining identified 
evidence to substantiate his claims.  The veteran should be 
invited to submit any evidence in his possession that may be 
probative of his appeal.

2.  The RO should specifically obtain the names and addresses of 
all health care providers (VA or non-VA), and the approximate 
dates of treatment, relevant to evaluation of the veteran for 
right knee complaints.  After receiving this information and any 
necessary releases, the RO should take all appropriate steps to 
obtain copies of identified records for association with the 
claims file. 

3.  The RO should arrange for the veteran to undergo a VA 
orthopedic examination in order to determine the current nature 
and etiology of all disability arising from the veteran's service-
connected shell fragment injury to the right knee.  The claims 
folder must be made available to and reviewed by the examiner in 
conjunction with the examination.  All clinical findings should be 
reported in detail in the examination report, and a complete 
rationale for all opinions expressed should be provided.  

With respect to any degenerative arthritis of the right knee found 
on examination, the examiner is requested to opine whether such 
has increased in severity due to the veteran's service-connected 
shell fragment injury to the right knee.  In so opining, the 
examiner's attention is called to findings and conclusions 
presented in the VA examination reports of January 2001 and June 
2001.  

With respect to the severity of service-connected right knee 
disability, the examiner is requested to report both active and 
passive ranges of right knee motion and include comment as to the 
presence and degree or absence of any objective evidence of pain, 
as well as the presence and degree or absence of incoordination, 
weakness, fatigue, atrophy or skin changes.  The examiner should 
comment as to the presence or absence of additional functional 
impairment on use or during flare-ups attributable to the service-
connected right knee disability.  The examiner should also comment 
as to the presence and degree or absence of ankylosis, recurrent 
subluxation or instability attributable to the service-connected 
right knee disability.  The examiner is further requested to 
comment on whether the veteran's subjective complaints are 
supported by and consistent with the clinical evidence of record.

4.  The RO should then review the claims file and ensure that the 
completed examination report is responsive to the questions asked 
on remand and otherwise ensure that all notification and 
development action required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A is fully complied with and satisfied.  See also 38 C.F.R. § 
3.159 (2003).

5.  Upon completion of the foregoing, the RO should readjudicate 
the veteran's claims based on a review of the entire evidentiary 
record.  If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should provide him and his 
representative with a supplemental statement of the case and the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
(to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




